UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6843


TYRELL L. JOHNSON,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00172-JAG-RCY)


Submitted: October 2, 2020                                        Decided: October 8, 2020


Before KING, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrell L. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrell L. Johnson seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 petition as successive. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 27, 2020; and the notice of appeal had

to be filed by Monday, April 27, 2020. See Fed. R. App. P. 26(a)(1)(C). Johnson filed the

notice of appeal on April 28, 2020. * Because Johnson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Johnson could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2